Exhibit 10.1

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO THE
WASHINGTON MUTUAL, INC.
DEFERRED COMPENSATION PLAN

> A new Section 5.7 was added to the Washington Mutual, Inc. Deferred
> Compensation Plan to read as follows:
> 
> > 5.7    Special IRS Transition Election. Pursuant to Internal Revenue Service
> > Notice 2007-86, and in accordance with procedures adopted by the Chief Human
> > Resources Officer, a Participant may elect no later than December 31, 2007
> > to receive all or a portion of his vested Account balance accrued through
> > December 31, 2007, and certain amounts that are accrued thereafter provided
> > that they relate to deferral elections made prior to 2008 (as adjusted
> > pursuant to Section 4.3 through the applicable distribution date) in either
> > (a) a single lump sum payment in July 2008, or (b) up to ten (10) annual
> > installments, with the first installment payable in July 2008 (and with each
> > installment to be an amount equal to the remaining Account balance subject
> > to the election under this Section 5.7 as of the date of payment divided by
> > the number of installments remaining to be paid, including the current
> > installment). Any such election shall supersede any prior distribution
> > election made by the Participant effective as of July 1, 2008, but amounts
> > shall be payable in connection with such prior election through July 1, 2008
> > to the extent such election provides for distributions prior to such date.